ROBERT L. BLAND, Judge.
This is a claim submitted to this court by the state road commission under section 17 of the court act. It was filed with the clerk on October 13, J.943. On March 24, 1941, employees of the state road commission, while engaged in blasting operations on project fa-111-2, u. s. route 340, near the home of claimant, in Jefferson county, West Virginia, threw an “exploder lead wire” across a poAver line, causing a short circuit, which destroyed a Zenith Console radio in claimant’s home, of the value of $139.95. After an investigation of the accident R. C. Quinn, district road engineer, recommended to respondent the payment of the claim. Its payment is also concurred in by respondent, and the claim is approved by the special assistant to the attorney general as one which within the meaning of the court act should be paid.
An award is now made in favor of claimant Helen Roper Coulter for the sum of one hundred thirty-nine dollars and ninety-five cents ($139.95), subject to approval and ratification by the Legislature.